Citation Nr: 1024184	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-36 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed depression and anxiety, to include as 
secondary to the Veteran's service-connected bilateral 
metacarpal fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to April 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the above claim.

In March 2008, a hearing was held before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran contends that he is being treated for depression 
and anxiety due to the constant pain caused by his service-
connected bilateral metacarpal fracture.  At his March 2008 
hearing, the Veteran testified that he reported this belief 
to his VA psychiatrist and this assertion is supported by the 
record.  Treatment notes taken by this psychiatrist in May 
2007 record the Veteran's belief that his constant pain might 
have something to do with his depression.  The Veteran 
reiterated this belief to a second VA psychiatrist at 
subsequent July 2007 session.  During a May 2007 session, the 
Veteran also expressed disappointment that he had not been 
provided with a VA psychological examination in connection 
with his claim. 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The duty 
to assist requires VA to provide an examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006). 

Furthermore, as the Veteran is seeking service connection on 
a secondary basis, the Board should also consider whether the 
Veteran has a current diagnosis of depression that is related 
to his service-connected bilateral hand disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).   

With respect to the third McLendon factor, the types of 
evidence that indicate that a current disorder may be 
associated with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation, or 
other association with military service.  Id. at 83. 

The Veteran has been diagnosed with depression by several 
competent medical professionals.  See VA treatment notes July 
2007, May 2007, and September 2006.  In July 2004, the 
Veteran was service connected for a bilateral hand 
disability, effective November 25, 2003.  As noted above, 
treatment records note the Veteran's belief that his 
depression is related to the pain from his bilateral hand 
disability.  The Veteran's treatment records also provide 
diagnoses of substance and alcohol abuse, and note the 
possible relationship that this history may have to his 
current depression, but no definitive etiological opinion is 
given regarding the cause of the Veteran's currently 
diagnosed depression beyond the Veteran's lay statements.  

The Veteran is competent to testify as to any readily 
identifiable symptoms of depression and the onset of those 
symptoms.  Buchanon v. Nicholson, 451 F.3d 1331, 1337 (Fed. 
Cir. 2006).  However, although the Board does not doubt the 
sincerity of the Veteran's belief regarding the cause of his 
depression, the Board finds that the Veteran does not possess 
the requisite medical expertise to provide competent 
testimony as to the etiology of his currently diagnosed 
depression in this particular case, and that a medical 
opinion is necessary.  Therefore, the Veteran should be 
scheduled for a VA examination to obtain a medical opinion 
concerning the etiology of the Veteran's currently diagnosed 
depression as there is insufficient evidence for the VA to 
make a decision on the claim.  McLendon, 20 Vet. App. at 84-
85; see 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Furthermore, the Veteran submitted additional relevant VA 
treatment records in support of his claim on March 2008.  
Although these records overlap the dates of VA treatment 
records that were obtained by VA, the treatment records 
submitted by the Veteran were not previously of record, 
indicating that the Veteran's VA treatment records are 
incomplete. Furthermore, it is evident upon review that the 
records submitted by the Veteran were not submitted in 
entirety and that omitted evidence may support the Veteran's 
claim.  VA's duty to assist claimants in obtaining records 
requires VA to obtain all relevant records in the custody of 
a federal department or agency, including medical records 
from VA medical facilities.  38 U.S.C.A. § 5103(c)(2); 38 
C.F.R. § 3.159(c)(2).  Therefore, VA should obtain any 
additional VA treatment records for the Veteran showing 
treatment for a psychiatric disorder that are not currently a 
matter of record, specifically the remainder of the VA 
psychiatry note dated December 1, 2006.  This request 
includes psychiatry notes, psychiatry consultations, mental 
health notes, metal health emergency department notes and/or 
evaluations, and healthcare for homeless veterans records. 

Additionally, the Veteran indicated at his March 2008 hearing 
that he intended to submit a statement from his VA 
psychiatrist in support of his claim.  The RO should ask the 
Veteran to submit any such evidence that he has in his 
possession.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
submit all relevant records and statements 
that he may have in his possession, 
including any statements from his VA 
physician regarding the relationship 
between his service-connected hand 
disability and his currently diagnosed 
depression. 

2.  Make arrangements to obtain the 
Veteran's complete VA treatment records 
pertaining to a psychiatric disorder from 
the Sierra, Nevada, VA Healthcare System, 
including all records titled psychiatry 
notes, psychiatry consultations, mental 
health notes, metal health emergency 
department notes and/or evaluations, and 
healthcare for homeless veterans.  
Additionally, obtain any recent treatment 
records, dated since August 2007 from the 
VA Medical Center in Reno, Nevada. 

3.  Then, schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  Any 
indicated tests and studies, to include 
psychological studies, are to be 
conducted.  

The examiner is asked to determine whether 
the Veteran has any psychiatric disorder 
under the criteria set forth in the DSM-
IV, including depression and/or anxiety. 

If a psychiatric disorder in accordance 
with the criteria in the DSM-IV is found, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed psychiatric disorder had its 
clinical onset during active service or is 
related to any in-service disease, event, 
or injury.  

The examiner should also state whether it 
is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
psychiatric condition was caused or 
aggravated by his service-connected 
bilateral metacarpal fracture.  This 
statement should specifically include an 
opinion as to whether it is at least as 
likely as not that the progression of any 
diagnosed psychiatric disorder represents 
an increase beyond normal progress as a 
result of his service-connected bilateral 
metacarpal fracture. 

In doing so, the examiner should address 
any specific evidence or lay statements in 
support of the Veteran's claim.

If such aggravation is found, the examiner 
should address the following medical 
issues:  (1) Any baseline manifestations 
of any psychiatric disorder found prior to 
aggravation; (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected bilateral metacarpal 
fracture based on medical considerations; 
and (3) The medical considerations 
supporting an opinion that increased 
manifestations of any diagnosed 
psychiatric disorder are proximately due 
to the Veteran's service-connected 
bilateral metacarpal fracture.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4. The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

5.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


